UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (MarkOne) T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: JUNE 30, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 1-13988 DeVry Inc. (Exact name of registrant as specified in its charter) DELAWARE 36-3150143 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) ONE TOWER LANE, SUITE 1000, 60181 OAKBROOK TERRACE, ILLINOIS (Zip Code) (Address of principal executive offices) Registrant’s telephone number; including area code: (630) 571-7700 Securities registered pursuant to section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered: Common Stock $0.01 Par Value NYSE, CSE Common Stock Purchase Rights NYSE Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes TNo £ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes £No T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerT Accelerated filer £ Non-accelerated filer£ (Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T State the aggregate market value of the voting and non-voting common equity held by nonaffiliates as of the last business day of the Registrant’s most recently completed second fiscal quarter computed by reference to the price at which the common equity was last sold. Shares of common stock held directly or controlled by each director and executive officer have been excluded. Determination of stock ownership by non-affiliates was made solely for the purpose of responding to this requirement and the Registrant is not bound by this determination for any other purpose. December 31, 2007 - $3,227,970,055 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. August 15, 2008 — 71,412,130 shares of Common Stock, $0.01 par value DOCUMENTS INCORPORATED BY REFERENCE Certain portions of the Registrant’s definitive Proxy Statement for the Annual Meeting of Stockholders to be held on November 13, 2008, are incorporated into Part III of this Form 10-K to the extent stated herein. 1 DeVry Inc. ANNUAL REPORT ON FORM 10-K FISCAL YEAR ENDED JUNE 30, 2008 TABLE OF CONTENTS Page# PART I Item1 — Business 3 Item1A — Risk Factors 31 Item1B — Unresolved Staff Comments 32 Item2 — Properties 32 Item3 — Legal Proceedings 35 Item4 — Submission of Matters to a Vote of Security Holders 35 — Executive Officers 36 PART II Item5 — Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 37 Item6 — Selected Financial Data 40 Item7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Item7A — Quantitative and Qualitative Disclosures about Market Risk 60 Item8 — Financial Statements and Supplementary Data 60 Item9 — Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 61 Item9A — Controls and Procedures 61 Item9B — Other Information 61 PART III Item10 — Directors, Executive Officers and Corporate Governance 90 Item11 — Executive Compensation 90 Item12 — Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 90 Item13 — Certain Relationships and Related Transactions, and Director Independence 90 Item14 — Principal Accountant Fees and Services 90 PART IV Item15 — Exhibits and Financial Statement Schedules 91 — Financial Statements 91 — Financial Statement Schedules 91 — Exhibits 91 SIGNATURES 92 2 Table of Contents FORWARD-LOOKING STATEMENTS Certain statements contained in this annual report on Form 10-K, including those that affect DeVry’s expectations or plans, may constitute forward-looking statements subject to the Safe Harbor Provision of the Private Securities Litigation Reform Act of 1995. These forward-looking statements generally can be identified by phrases such as DeVry Inc. or its management “anticipates,” “believes,” “estimates,” “expects,” “forecasts,” “foresees,” or other words or phrases of similar import. Actual results may differ materially from those projected or implied by these forward-looking statements. Potential risks and uncertainties that could affect DeVry’s results are described more fully in Item 1A, “Risk
